El Juez Asociado Se- HeeNÁNdez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando, en lo sustancial, los fundamentos de hecho de la sentencia recurrida.
Considerando: que el expediente posesorio instruido á ins-tancia de Don Román'Montano Cruz para justificar la pose-sión de las sesenta y una cuerdas de terreno que por título de compra-venta adquirió de Don Alonso del Rio, y que después *296vendió á éste mediante escritura pública otorgada en diez y seis de Octubre de 1891, fué aprobado por el Juzgado Municipal de Morovis en Io de Agosto de 1888 é inscrito en el Regis-tro de la Propiedad de Arecibo con fecha once de Octubre del mismo año, sin que hubiera en diclio Registro inscripción anterior relativa á la mencionada finca ó á parte de ella, pués la escritura de quince de Abril de 1862, por la que Don Victoriano Muñis vendió á Don Antonio Abad Colón las 53 cuerdas de terreno sobre que hoy reclama derecho de dominio el deman-dante Don J«s*é Esteves Torres, fué inscrita en el propio Re-gistro con fecha diez y seis de Abril de 1894.
Considerando : que según el artículo 17 de la Ley Hipoteca-ria, inscrito ó anotado preventivamente en el Registro cual-quier título traslativo del dominio ó de la posesión de los in-muebles ó de los derechos reales impuestos sobre los mismos, no podrá inscribirse ó anotarse ningún otro de igual ó anterior fecha por el cuál se transmita ó grave la propiedad del mismo inmueble ó derecho real, y por tanto, habiéndose hecho en el Registro de la Propiedad de Arecibo las inscripciones de do-minio de la finca de cincuenta y tres cuerdas, primero á favor de Don Antonio Abad Colón, en 16 de Abril de 1894, después á favor de su sucesión y posteriormente, en orden sucesivo á favor de Don Graciano Archilla, Don Camilo Taboas y Don José Esteves Torres, como partícipes de dicho dominio en parte alícuota de dicha finca, cuando ya anteriormente estaba inscri-to á favor de Don Román Montano originariamente, y luego á favor de Don Alonso del Rio, por título de compra, desde el 11 de Octubre de 1888 y 26 de Noviembre de 1891 sucesivamente, la posesión de las sesenta y una cuerdas de terreno de que for-maban parte las 53 ya relacionadas, es indudable que aquéllas inscripciones, como hechas en contra de la ley, no pueden sur-tir efectos legales contra Montano y Alonso sin que sean oidos . y vencidos antes en el correspondiente juicio.
Considerando que el dominio y demás derechos reales sobre bienes inmuebles se prescriben por la posesión durante seis *297años entre presentes y ausentes, con buena fé y justo título, según la Orden Judicial de 4 de Abril de 1899, aplicable al caso de autos, requisitos todos que concurren en Don Alonso del Dio, pués, prescindiendo de adquisiciones anteriores, hubo de Don Román Montano por título de compra-venta, mediante es-critura pública otorgada en 16 de Octubre de 1891, las 61 cuer-das de terreno cuya posesión tenía inscrita ya Montano en el Registro desde 11 de Octubre de 1888; la posesión, tanto de Montano como de Alonso, 'lia sido con buena fé, la que siempre se presume mientras no se pruebe lo contrario"; y por último, desde la inscripción de la posesión en el Registro á favor de Montano, cuya posesión tiene que favorecer á su causahabiente Don Alonso del Rio, hasta que Don Emilio Torres entregó las sesenta y un& cuerdas á Don José Esteves Torres, ha transcu-rrido un plaso de tiempo muy superior al de seis años que la Orden Judicial citada exige para la prescripción, sin que pueda alegarse contra Don Alonso del Rio la posesión que por largo tiempo tuvo Don Emilio Torres, pués esa posesión perjudica á Don José Esteves Torres, el cuál, ni sus causantes, hicieron gestión alguna para interrumpirla, y favorecer á Don Alonso del Rio á cuyo favor otorgó Montano escritura de venta en 16 de Octubre de 1891, por haber convenido en ello el propio Don Emilio Torres, según las pruebas aportadas al juicio.
Considerando, á mayor abundamiento, que Don José Esteves Torres no ha justificado corresponderle la propiedad del total de las 61 cuerdas de terreno de que tiene título posesorio Don Alonso del Rio, pués la documentación cuyos méritos alega en apoyo de su demanda, se refiere al condominio indiviso que ad-quiriera por sucesivas transmisiones de algunos de los here-deros de Don Antonio Abad Colón en la finca de cincuenta y tres cuerdas que fué de Don Victoriano Muñiz; y no habiéndose llevado á efecto la participación y adjudicación de los bienes de dicho Colón, falta á esos herederos y por tanto á Don José Esteves Torres, su causahabiente, título de propiedad sobre *298todas y cada una de las 61 cnerdas de terreno, según el pre-cepto del artículo 1,068 del Código Civil.
Considerando que los actos relativos á la posesión, ejecu-tados ó consentidos por el que posee una cosa agená como mero tenedor para disfrutarla, ó retenerla, en cualquier con-cepto, no obligan ni perjudican al dueño, á no ser que este 'hu-biese otorgado á aquél facultades expresas para ejecutarlos ó los ratificara con posterioridad; por lo que, al amparo de ese precepto legal consignado en el artículo 463 del Código Civil, siendo como*eta poseedor en concepto de dueño Don Alonso del Rio, de la finca de sesenta y una cuerdas, con título inscrito en el Registro de la Propiedad, los actos realizados por Don Emilio Torres, que era un mero tenedor de la misma, admi-tiendo el requerimiento de desalojo hecho’ á nombre de Don José Esteves Torres y prestándose á dicho desalojo, no pueden obligar á Don Alonso del Rio, quien debe ser restituido en la posesión con arreglo al artículo 446 del Código citado.
Considerando: como consecuencia de todo lo expuesto, míe no cabe declarar la nulidad de expedientes, contratos é ins-cripciones á que se refiere la súplica de la demanda.
Vistos los textos legales que se dejan citados y demás de aplicación del Código Civil y de la Ley Hipotecaria.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada, dictada por el Tribunal de Distrito de Are-cibo en diez y siete de Enero del año próximo pasado, con las costas del recurso á cargo del apelante Don José Esteves Torres; y devuelvánse los autos al mencionado Tribunal con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente, Quiñones y Asocia-dos Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.